Citation Nr: 0516996	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for scars of 
the left knee, to include entitlement to disability ratings 
for each scar on an individual or cumulative basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1984 to May 
1987.

This matter arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which, in pertinent part, granted 
service connection for scars of the left knee, and assigned a 
10 percent evaluation, effective August 30, 2001.

In June 2004, the Board denied the veteran's appeal for a 
rating in excess of 10 percent for scars of the left knee.  
The veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In January 2005, the Court vacated the 
Board's June 2004 decision in part and remanded the issue on 
appeal to the Board for readjudication consistent with a 
Joint Motion agreed to by the parties.  Specifically, the 
Board was instructed to consider the issue of entitlement to 
disability ratings for each scar on an individual or 
cumulative basis.

In this regard, the Board finds that further medical 
examination is necessary to assess the nature of the 
veteran's scars.  See 38 U.S.C.A. § 5103A(d).  Accordingly, 
the case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action:

1.  The RO should arrange for the 
veteran to undergo a VA 
examination for evaluation of his 
scars of the left knee.  The 
claims file must be made available 
to the examiner.  The examiner 
should identify the area of each 
scar in square inches or square 
centimeters.  The examiner should 
also identify the location of each 
scar and specifically state 
whether there are scars on the 
anterior and posterior surfaces of 
the left lower extremity.  
Photographs of the scars should be 
taken and associated with the 
claims folder.

2.  The RO should then 
readjudicate the veteran's claim 
of entitlement to a rating in 
excess of 10 percent for scars of 
the left knee, to include the 
issue of disability ratings for 
each scar on an individual or 
cumulative basis.  If the 
determination of this claim 
remains unfavorable to the 
veteran, both he and his 
representative should be furnished 
a Supplemental Statement of the 
Case and then be given the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

